Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Harbeck on 10 March 2021.
The application has been amended as follows: 
The claims have been amended as indicated by the underlined and redacted portions: 
12. A drive device for a vehicle axle of a two-track vehicle, wherein the vehicle axle comprises:
an axle differential, which is connectable at an input end to a primary drive machine and connectable at an output end across flange shafts arranged on either side to vehicle wheels of the vehicle axle,
wherein the vehicle axle is connectable to an additional drive machine and a shiftable superimposing gear, which is shiftable to a torque distribution mode and to a hybrid mode, the hybrid mode comprising a first hybrid mode and a second hybrid mode,

wherein, in the hybrid mode, the drive torque generated by the additional drive machine is coupled to both flange shafts of the vehicle wheels and evenly distributed by the axle differential,
wherein the superimposing gear further comprises three planetary gearings which are coupled together, 
wherein a load path incorporating all three of the planetary gearings is formed in the superimposing gear when the torque distribution mode is engaged and when the first hybrid mode is engaged, 
wherein a load path incorporating exactly one of the three or exactly two of the three planetary gearings is formed in the superimposing gear when the second hybrid mode is engaged[[.]], and
wherein a reaction element is lockable or release-able by a second shift element on a gearbox housing.
13. The drive device according to claim 12, wherein the three planetary gearings are arranged in a row, coaxially to the flange shaft
wherein a first planetary gearing at the input end is rotationally fixed by an input element to a transmission input shaft driven by the additional drive machine, and is connected by an output element to a transmission output shaft, which is coupled in driving manner to a driving end of the axle differential[[,]]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, March 10, 2021